Mobley, Justice.
The appeal is from, a judgment of the Superior Court of Bibb County, which after reciting that the report of the auditor appointed in the case having been filed and no exception thereto having been made within the 20 days provided by law, ordered and adjudged “that the report of the auditor is made the judgment of the court,” and further decreed division of the property involved.
Appellant enumerates as error the failure of the court to submit to a jury questions of fact adjudicated by the auditor and in sustaining the auditor’s report and denying to appellants a jury trial, and alleges that the auditor erred in its findings in six particulars. Held:
“Conclusions of fact and law set forth in an auditor’s report, to which no exceptions are taken by either party, are binding upon all parties to the litigation. Carter & Woolfolk v. Jackson, 115 Ga. 676 (1) (42 SE 46); Wiley v. City of Sparta, 154 Ga. 1 (114 SE 45); Laramore v. Jones, 157 Ga. 366 (1) (121 SE 411); Lefkoff v. Sicro, 193 Ga. 292 (1) (18 SE2d 464). This court will not consider questions raised by a bill of exceptions assigning error on a provision of a decree entered in accordance with the findings of fact of an auditor, where it appears that no exception was filed to the particular provision of the auditor’s report. Merchants National Bank of Rome v. Armstrong, 107 Ga. 479 (1) (33 SE 473).” Tovell v. Legum, 207 Ga. 193, 200 (4) (60 SE2d 339). Under the preceding rulings of this court, the trial court did not err in treating the findings of the auditor, unexcepted to, as conclusive against the appellants, and in approving the auditor’s report and entering a decree in favor of the appellee. Tovell v. Legum, supra.

Judgment affirmed.


All the Justices concur.